Title: To John Adams from François Adriaan Van der Kemp, 1 March 1814
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Olden barneveld 1 March. 1814.


I Should have yet delay’d further to answer your favour of the 30th of Jan: accompanying Condorcet’s had I not received your Second Summons of Febr. 19. What Shall I plea in defence but, peccari Pater! and yet—if I tell you the cause—which lureth me to Sin; you will I know mitigate the punishment. Not head: ache—although I was not free from it, but, the wish to answer the desire of a few friends—among whom a Wife and a Daughter—and you know how nearlÿ Similar petitions resemble commands—to write—must I call it a Dissertation or an Oration on the Dutch emancipation—to be delivered at Utica about the middle of this month. This task—as I possess no Books for the purpose, and my only assistants were my memory and a few Scattered notes—kept me constantly employ’d during three weeks, having read nothing in all that time—not even Condorcet—except a few of Horace’s odes. I finished the Brouillon last night, and Shall Send it, when I Shall have it corrected—and copied. If it is generallÿ approved by Mr and Mrs Adams—this Shall be my highest praise, as then I am certain it can not be condemned by my Dutch frends. Here and there your penetrating eye Shall, notwithstanding its age, discover Some remnants of that impetuosity, to which you were not a Stranger in 1780—but, if the fragant odour of earthen ware—well Soaked with old wine—is not Soon lost—it is yet more difficult to leave of old Sins—more So, when we delight in the continuance of Such a habit.
Daylÿ we receive yet congratulations—and—if you were not So incredulous even from the brute creation—yesterdaÿ—just when I had finished a hearty dinner on roast-beef and greÿ peas—credite posteri—in pop’d an excellent Haddok—the first who came to make his obeisance—as long I was in this countrÿ—to offer his Services—and, what was more—prepared and cooked—Without manÿ ceremonies I laid down the pen, alreadÿ in mÿ hand—took the prong, and did not rest—till I had Secured him good lodgings, and the bystanders Smiled at mÿ voracious appetite.
I never dream’d that—I Should—So near the grand climacteric year have Composed an oration—and well in behalf of the Dutch, and meddle anew with their historÿ and Political concerns—you will Silentlÿ wish—that mÿ hopes—and I cannot denÿ to you—that I in Some manner are feating upon it—maÿ not prove abortive—If it happens So—you Shall know it—and if you deem, that I deserved it, you will not tell in Gath;—but if I am Successful—if this feeble effort contributes Something for the good of the Dutch—if it is crowned with your approbation—then Sublimi feriam Sidera vertice.
Once for all, mÿ Dear respected frend! write never, when it gives you pain—write onlÿ—when it can amuse you—but then in return—let now and then one of your Grand-children—inform me with two lines of the health and cheerfulness of Mr Adams and his Ladÿ—
I Shall return Condorcet—as Soon I have perused it—but beg another favour—to procure me a view—for a Short time of John Adams Diff. on the cannon and feudal Law—Boston 1765—which Judge Davis declares is an able and eloquent displaÿ of the great movements in human affairs, which led to the peopling of this countrÿ—He certainly must possess it—or Some other frend maÿ have it—I long to See, what that John Adams did learn his countrymen in this branch of Science. Now once more on the Distaff—Is there not a description of it in J. Q. A. Tour through Silesia—or in the Duct:: des arts et matiers? the thread Spun in this manner is more Soft—Silky—tenacious;—than that on the wiels is Stronger—more equal;—that on the distaff again bleaches Sooner and better— absorbs easier the colours—Catullus Says
Laua colum molli lana retinebat amictum
Dextera tum leviter deducens fila Supinis
formabat digitis, tum prono in pollice torquens
Libratum tereti versabunt turbine fusum.
was I a Spinster this might give me an adequate idea of the Subject—now I have only a confuse one.
I do not care much about the real or pretended Meteorological Stones—but could not—without rudeness decline the Subject—I hope—to discharge this business—after the Oration is past. Quincy’s and Chelmsford granite no doubt are far more valuable—but Can you give me Some information about these?
If colours—as I Strongly Suspect—do not  exist—does caloric? or is this onlÿ too an affection of the mind? are Solidity and extension real properties of matter—or—onlÿ appearances? if it So? the Universe would not be less wondrously organized.
I hope—you are correct—I mistaken—in the Sincerity of our Administration—but would—or could Crawford have betray’d his country? If not—was John Q. A—with him not more than competent for this task? Whÿ than that waste of moneÿ—and needless uncourteous addition of three others? once I hope you maÿ be in error—and then you will rejoice with me, that you were So.
Live on porridge and Toast and water!! that’s hard fare in deed—I Say not with Paul, pour a little wine in the water your drink—but drink it freelÿ—it is oil in the lamp of live—it gives fresh vigour—it Strenghtens the nerves—out, dissipat Exius curas edaces—Was you in my Situation—then you might employ my Physician—time—who cures the most inveterate diseases radicallÿ—but his fees—I think—are extravagant—be this as it maÿ—he disappoints never.
I approve the Dutch invitation, and the Prince’s acceptance—Supposing him Sincere—and to know the interests of his familÿ. You know—that under the ancient form of Republican Government—I Speak of the times before 1787—it was only a Shadow of Liberty—which was enjoÿd bÿ the mass of the Nation—The Magistracÿ of the voting cities—might be called free—but besides these few distinguished families—besides the Safety of property and persons—all the remaining parts—had no more Share in their government—as in American or Asiatic Could have claimed in it. All the ancient forms—marks &c were abolished—a new government was to be modelled;—what house could be with more propriety be vested with the Soverainity—than that of orange—and—if this House provides a wise constitution—then a greater share of Liberty may fall to the lot of everÿ Inhabitant, than they ever enjoy’d Since the abjuration of Philip. ii. This was mÿ opinion in 1787. I was not afraid of a Constitutional king—but would not bear the controul of an unlimited arbitrarÿ Master.
I did not See the Speech of Sir James Macintosh—I Shall read it—as Soon I meet with it. Since two months Mr Eliots Son in Law mentioned, to have Send me Inglish—but I have not yet received it. thus patience, and resignation, is the heritage / of your obliged Frend!


Fr. Adr. van der kemp




